DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 12-18 directed to a retainer for use with a staple cartridge, which was non-elected without traverse in the communication filed 04/26/2021. In the instant case, claims 12-18 are not eligible for rejoinder due to the limitations of a pair of retention members comprising a right and left member feature, wherein the members removably affix the retainer to the cartridge body when the retention members are inserted into the longitudinal slot. See further MPEP 821.02.

The application has been amended as follows: 
Cancel claims 12-18.

Election/Restrictions
Claims 1-11 are allowable. The restriction requirement between Group I (claims 1-11) and Group III (claims 19-20), as set forth in the Office action mailed on 03/25/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group III (claims 19-20) is withdrawn. Claims 19-20, directed to a method of modifying a retainer is no 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 – 11 and 19 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 19, the prior art fails to disclose or make obvious the claimed combination including the following features:
Ehrenfels (US 2019/0159777 A1) teaches a surgical device (see Fig 1) including a safety lockout feature (Fig 2, #28) capable of being biased from a locked orientation to an unlocked orientation (see ¶ [0011]). The lockout mechanism is adapted facilitate the loading of the cartridge assembly to the surgical device (See at least ¶ [0033] and ¶ [0211]) and prevent firing of the surgical stapler until the cartridge is properly loaded. The surgical device of Ehrenfels further includes a “shipping wedge” (Figs 2 & 3, #30; equivalent to a retainer) to prevent the firing of the surgical staplers until the wedge is differs from the claimed invention in that the retainer does not include frangible retention features, and further, the retainer does not “defeat” the lockout of the device to allow the surgical device to be fired.
Sun (CN 108652695 A) teaches a surgical device with a staple cartridge (see Figs 9-11) and a protective cover (See Figs 9-11, #2) to prevent the movement or firing of the staples prior to use. The protective cover further includes a first and second hook portion (#22/23) for connecting with the staple cartridge assembly (see at least ¶ [0042] – [0044]. However, as demonstrated by Applicant’s representative on Pages 8-9 of Arguments/Remarks dated 07/19/2021; the surgical device of Sun differs from the claimed invention in that the retainer does not include frangible retention features, and further, the retainer does not include a mechanism to “defeat” the lockout of the device to allow the surgical device to be fired.
Further, there is no motivation found in either Ehrenfels or Sun to combine the features of the retainer from Sun with the lockout device of Ehrenfels such that one of ordinary skill in the art would find the elements of claim 1 obvious.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claims 2-11 and 20, they are allowed as depending from claims 1 and 19, identified as allowable (see above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731